            Case 2:21-cv-02906-ER Document 14 Filed 08/17/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANNY PALMER,                                :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 21-CV-2906
                                             :
PHA, et al.,                                 :
      Defendants.                            :

                                            ORDER

       AND NOW, this 17th day of August, 2021, upon consideration of Plaintiff Danny

Palmer’s Amended Complaint (ECF No. 12) it is ORDERED that:

       1.      The Clerk of Court shall AMEND the docket to reflect the following Defendants

as named in the caption of the Amended Complaint: (1) PHA; (2) Nadine Stevenson; (3)

Stevenson’s supervisor on December 9, 2019; (4) Unknown Supervisor; (5) Karen Simmons; (6)

Paula Patrick; and (7) Tiffany Fox Worthless.

       2.      The Amended Complaint is DISMISSED for the reasons in the Court’s

Memorandum as follows:

               a. Claims barred by the Rooker-Feldman doctrine are DISMISSED WITHOUT

                  PREJUDICE for lack of jurisdiction;

               b. Palmer’s state claims are DISMISSED WITHOUT PREJUDICE for lack of

                  subject matter jurisdiction; and

               c. Palmer’s remaining federal claims are DISMISSED WITH PREJUDICE.

       3.      The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:

                                             /s/ Eduardo C. Robreno
                                             EDUARDO C. ROBRENO, J.
